Case 8:21-cv-00541-CEH-SPF Document 44 Filed 05/24/21 Page 1 of 2 PageID 5967




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

STATE OF FLORIDA,

      Plaintiff,

v.                                                    Case No: 8:21-cv-541-CEH-SPF

UNITED STATES OF AMERICA,
ALEJANDRO MAYORKAS,
UNITED STATES DEPARTMENT
OF HOMELAND SECURITY, TROY
MILLER, UNITED STATES
CUSTOMS AND BORDER
PROTECTION, TAE JOHNSON,
UNITED STATES IMMIGRATION
AND CUSTOMS ENFORCEMENT,
TRACY RENAUD and UNITED
STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

      Defendants.
___________________________________/

                                      ORDER

      This matter comes before the Court upon Plaintiff’s Unopposed Motion to Stay

Proceedings (Doc. 43), filed on May 20, 2021. In the motion, Plaintiff seeks to stay

the trial court proceedings pending resolution of the appeal in this matter in order to

conserve resources of the parties and the Court. Defendants do not object to the

request. The Court, having considered the motion and being fully advised in the

premises, will grant Plaintiff's Unopposed Motion to Stay Proceedings.

      Accordingly, it is hereby

      ORDERED:
Case 8:21-cv-00541-CEH-SPF Document 44 Filed 05/24/21 Page 2 of 2 PageID 5968




      1.     Plaintiff’s Unopposed Motion to Stay Proceedings (Doc. 43) is

GRANTED.

      2.     This case is STAYED pending resolution of the Plaintiff’s appeal of the

Court’s Order denying the motion for preliminary injunction.

      3.     The Clerk is directed to terminate all pending motions and deadlines and

administratively close this file. Upon the expiration of the stay, any party may move

to reopen this case and renew any previously pending motions.

      DONE AND ORDERED in Tampa, Florida on May 24, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                         2
